Citation Nr: 9932806	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to August 16, 1993, 
for a total rating based on individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that granted a total rating based upon 
individual unemployability due to service-connected 
disabilities effective July 18, 1997.  An October 1997 RO 
decision granted a total rating based upon individual 
unemployability due to service-connected disabilities, 
effective August 16, 1993.


FINDINGS OF FACT

1.  The claim of entitlement to an effective date prior to 
August 16, 1993, for a total rating based upon individual 
unemployability due to service-connected disabilities is well 
grounded and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In October 1988 the veteran filed an informal claim for a 
total rating based upon individual unemployability due to 
service-connected disability.

3.  The October 1988 claim for a total rating based on 
individual unemployability due to service-connected 
disability remained pending until adjudicated by the July 
1997 RO decision.

4.  It is demonstrated that the veteran was, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history effective October 7, 1992.



CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to 
August 16, 1993, for a total rating based upon individual 
unemployability due to service-connected disabilities is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an effective date of October 7, 1992, 
for a total rating for compensation purposes based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
3.400(o)(1), 4.16, Part 4, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded VA examinations, a personal 
hearing, and treatment records have been obtained.  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and a sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.

Prior to August 16, 1993, the veteran's combined service-
connected rating was 20 percent.  Thus, he did not meet the 
percentage criteria for the assignment of a total rating 
based upon individual unemployability prior to October 16, 
1993.  However, it is the policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1999).

38 C.F.R. § 3.400(o)(1) provides that the general rule for 
the effective date for increases is that as except provided 
in paragraph (o)(2) of this section, the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(2) provides that the earliest date that 
an increase in disability compensation may be assigned is 
when it is factually ascertainable that an increase in the 
disability has occurred if a claim is received within one 
year from the date; otherwise, the increase will be from the 
date of receipt of claim.

In October 1988 the veteran submitted a statement requesting 
to reopen his claim with respect to his service-connected 
right shoulder disability.  He stated that he was having a 
lot of pain in his shoulder and "was just retired from the U. 
S. Post Office on disability because of this condition."  In 
the case of Green v. West, 11 Vet. App. 472, 474 (1998), it 
was argued by VA that the language "my employer, the U. S. 
Post Office, now will not allow me to work due to my health 
and the risk they would be taking" constituted an inferred 
claim for a total rating based upon individual 
unemployability due to service-connected disability.  
Although the Court did not rule on whether such a claim was 
inferred since the issue was moot in light of their holding, 
Id. at 476, the Board concludes that the veteran's report in 
his October 1988 statement constitutes an informal claim for 
a total rating based upon individual unemployability due to 
service-connected disabilities.  The record reflects that the 
veteran submitted a formal claim for a total rating in July 
1997 and the record does not indicate that he failed to 
submit a formal claim within one year from the date such 
application form was sent to him.  Therefore, his October 
1988 claim remained pending until the July 1997 RO decision 
granting a total rating based upon individual unemployability 
due to service-connected disabilities.

The veteran's July 1997 formal claim for a total rating 
reflects that his employment with the U. S. Postal Service 
was continuous from February 1982 until November 1988.

In September 1987 the veteran underwent excision of the 
distal clavicle of the right shoulder.  A November 1987 
statement from H. L. Pearce, M.D., the private physician who 
performed the September 1987 surgery, reflects that neither 
yes or no was checked in response to the question of whether 
the veteran was totally disabled for usual work.  The 
treatment the veteran was receiving at the time was limited 
duty and pain medication.  The permanent effects were 
undetermined.  It was indicated that the veteran could not 
sort mail because the repetitious motion injured his joint.  
An October 1987 letter from Dr. Pearce reflects that the 
veteran's wound was healing satisfactorily, but there was 
still tenderness and pain in the scar.  It indicates that the 
veteran would soon be resuming a normal mail route.

A November 1988 letter from Dr. Pearce reflects that because 
the veteran's job required repetitive abduction of the 
shoulder when throwing mail he was recommending that the 
veteran discontinue attempting to work as a mailman since the 
job required aggravating the veteran's shoulders.

The report of a February 1989 VA examination reflects that 
the veteran reported an ongoing, throbbing pain in the right 
shoulder.  The impression included history of rotator cuff 
injury approximately 20 years before and additional rotator 
cuff injury approximately 3 years before.

Private treatment records reflect that the veteran underwent 
surgery for Crohn's disease in July 1992.  The report of a 
November 1992 VA examination reflects that the veteran had 
regional ileitis with a period of latency dating from 1975 to 
June 1992 with recurrence of disease with associated 
inflammatory mass producing small bowel obstruction.

A March 1993 RO decision granted a temporary total rating for 
regional ileitis with postoperative status, segmental 
resection of the small bowel, from July 1, 1992, and resumed 
a 10 percent evaluation for that disability from September 1, 
1992.  At that time service connection was also in effect for 
postoperative residuals of right shoulder injury evaluated as 
10 percent disabling.

Records submitted by the veteran relating to a complaint he 
filed against an employer reflect that he was employed 
continuously by that employer from July 1991, as a mail room 
manager, through October 6, 1992.  At that time he was 
discharged because it was impossible for him to perform the 
duties required due to his Crohn's disease.  During the 
veteran's personal hearing he testified that he had been 
employed during 1992 and 1993 for no more than 6 months, with 
termination occurring in 1993 due to his service-connected 
disabilities.

There is neither competent medical evidence nor lay evidence 
that the veteran was unemployable due to service-connected 
disabilities prior to the claim he filed in October 1988.  In 
this regard, the veteran has indicated that he was employed 
until November 1988 and the private medical evidence that is 
contemporaneous with the October 1988 timeframe reflects that 
the veteran remained employable until November 1988.  
Therefore, there is no indication that there was an increase 
in the veteran's disabilities resulting in him being 
unemployable in the year proceeding his claim in October 
1988.  Accordingly, an effective date under the provisions of 
38 C.F.R. § 3.400(o)(2) is not warranted.  See Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

With respect to the period between when the veteran filed his 
claim in October 1988 and when he was granted a total rating 
based upon individual unemployability due to service-
connected disabilities on August 16, 1993, the veteran 
asserts that he was unemployable.  However, he acknowledges 
that he was employed for approximately 6 months in 1992 and 
1993.  Court documents, submitted by the veteran, reflect 
that his employment was from July 1991 until October 6, 1992.  
Because of the official nature of these documents, the Board 
concludes that they are of greater probative weight than the 
veteran's statements with respect to his recollection as to 
when his employment occurred.  Therefore, the Board concludes 
that a preponderance of the evidence supports a finding that 
the veteran was continuously employed from July 1991 until 
October 6, 1992.  

A review of the competent medical evidence of record during 
the period from October 1988 until the veteran's employment 
in July 1991 does not provide any indication that the veteran 
was unemployable due to his service-connected disabilities.  
In this regard, it is noted that the November 1988 letter 
from Dr. Pearce is narrow in indicating that the veteran must 
discontinue his work as a mailman, but does not reflect on 
whether the veteran is otherwise employable.  With 
consideration that the veteran obtained employment in July 
1991 and was continuously employed until October 6, 1992, the 
Board concludes that a preponderance of the evidence supports 
a finding that the veteran was not unemployable prior to 
October 7, 1992.  

However, the competent medical evidence reflects that the 
veteran experienced a recurrence of his regional ileitis in 
June 1992 that ultimately resulted in his termination from 
his employment on October 6, 1992.  Therefore, the Board 
concludes that the evidence is at least in equipoise with 
respect to whether or not the veteran's service-connected 
disabilities caused him to be unemployable thereafter.  In 
resolving all doubt in the veteran's behalf, effective 
October 7, 1992, the veteran was unable to secure or follow a 
substantially gainful occupation because of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 3.400(o)(1), 4.16, and Part 4.


ORDER

An effective date of October 7, 1992, for a total rating 
based on individual unemployability due to service-connected 
disabilities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

